JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order issued November 3, 2010, be affirmed. The district court properly dismissed appellant’s complaint for failure to state a claim upon which relief could be granted because the complaint failed to allege sufficient facts to support a claim of discrimination. See Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681-82 (D.C.Cir.2009) (“A complaint must give the defendants notice of the claims and the grounds upon which they rest.... [E]ven a pro se complaint must plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of misconduct.’ ”); see also Ashcroft v. Iqbal, — U.S. -, 129 S.Ct. 1937, 1952, 173 L.Ed.2d 868 (2009).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.